                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

In re:
                                                            Chapter 11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New                              Case No. 18-13027-t11
Mexico corporation sole,

                 Debtor-in-Possession.


                 JOINT MOTION TO APPROVE ORDER OF MEDIATION
         The Roman Catholic Church of The Archdiocese of Santa Fe, a New Mexico corporation

sole, Debtor-in-Possession, (“Archdiocese” or “Debtor”), by counsel, and the Unsecured Creditors

Committee (“Committee”), by counsel, respectfully request that the Court enter a mediation order

(the “Order”) in substantially the form attached hereto as Exhibit A. The Debtor and the Committee

recognize that additional parties will participate in the mediation process, and request that such

additional parties that participate shall be bound by the terms of the Order.

         WHEREFORE, the Debtor and the Committee respectfully request that the Court enter a

mediation order in substantially the form attached hereto as Exhibit A and grant all other just and

proper relief.

                                              WALKER & ASSOCIATES, P.C.

                                              By:/s/Thomas D. Walker__________
                                                 Thomas D. Walker
                                                 Stephanie L. Schaeffer
                                                 500 Marquette N.W., Suite 650
                                                 Albuquerque, New Mexico 87102
                                                 (505) 766-9272
                                                 twalker@walkerlawpc.com
                                                 sschaeffer@walkerlawpc.com
                                              Counsel for Debtor

                                              -and-



Case 18-13027-t11       Doc 223      Filed 08/20/19     Entered 08/20/19 09:01:29 Page 1 of 9
                                                ELSAESSER ANDERSON, CHTD.
                                                By:/s/Ford Elsaesser____________
                                                   Ford Elsaesser
                                                   Bruce A. Anderson
                                                   320 East Neider Avenue, Suite 102
                                                   Coeur d'Alene, ID 83815
                                                   (208) 667-2900
                                                   Fax: (208) 667-2150
                                                   ford@eaidaho.com
                                                   brucea@eaidaho.com
                                                Counsel for Debtor

                                                and

                                                PACHULSKI STANG ZIEHL & JONES LLP

                                                By:/s/James I. Stang___________
                                                   James I. Stang
                                                   Ilan D. Scharf
                                                   10100 Santa Monica Blvd., #1300
                                                   Los Angeles, CA 90067
                                                   310-277-6910
                                                   310-201-0760 (fax)
                                                   jstang@pszjlaw.com
                                                   ischarf@pszjlaw.com
                                                Counsel for Unsecured Creditors Committee



I hereby certify that, on August 20, 2019, in
accordance with NM LBR 9036-1 and Fed.
R. Civ. P. Rule 5(b)(3), a true copy of the
foregoing was served via the Court’s
CM/ECF notification facilities to those
parties who are          registered CM/ECF
participants in this case and otherwise as
indicated above.

s/ filed electronically
Stephanie L. Schaeffer




Case 18-13027-t11         Doc 223   Filed 08/20/19      Entered 08/20/19 09:01:29 Page 2 of 9
                                                     EXHIBIT A




                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW MEXICO

In re:
                                                                          Chapter 11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New                                            Case No. 18-13027-t11
Mexico corporation sole,

                      Debtor-in-Possession.


                                              MEDIATION ORDER

           The Roman Catholic Church of The Archdiocese of Santa Fe, a New Mexico corporation

sole, Debtor-in-Possession, (the “Debtor”) and the Official Committee of Unsecured Creditors

(the “UCC”), and all other parties that participate in the mediation together the “Mediation

Parties”1 have stipulated to the mediation of the claims filed by the Sexual Abuse Claimants in

the bankruptcy case, and all related issues, including but not limited to insurance policies and

coverage (the “Dispute”). The Court being sufficiently advised, and having determined that

entry of this order is appropriate; HEREBY ORDERS:



1
    Additional parties may participate in the Mediation, and will be bound by the terms of this order.



Case 18-13027-t11              Doc 223        Filed 08/20/19        Entered 08/20/19 09:01:29 Page 3 of 9
       1.      Appointment of Mediator. Judge Leonidas Papas (the “Mediator”) is hereby

appointed as mediator to mediate the Dispute among the Mediation Parties. The mediation

conducted pursuant to this order is referred to below as the “Mediation.”

       2.      Mediation Procedures.

       (a)     Time and Place of Mediation, and Confidential Mediation Statement. The

Mediation shall take place on a date or dates and at a location to be determined and noticed by

the Mediator after consulting with counsel for the Mediation Parties.

       The Mediator shall have the authority to establish the time for all Mediation activities,

including joint and private meetings between the Mediator and Mediation Parties during the

course of the Mediation. The Mediation Parties shall submit a confidential mediation statement

to the Mediator on or before a date set and noticed by the Mediator prior to the date scheduled

for the Mediation. The confidential mediation statement shall include such information as

requested by the Mediator, which may include a statement of the facts and issues, the position of

the Mediation Party submitting the statement, citation to the principal authorities upon which the

Mediation Party relies, citation to the docket numbers of the pleadings that frame the issues,

copies of any documents deemed by the Mediation Party to be critical to resolution of the

Dispute, a candid discussion of the Mediation Party’s bargaining strength, bargaining

weaknesses, and suggestions for settlement. The confidential mediation statement may also

include such other documents and information the Mediation Party wishes to include.

       (b)     Attendance by Persons with Settlement Authority. In addition to counsel, a

representative of each of the Mediation Parties shall attend the Mediation conference in person.

Such representatives must have complete authority to negotiate and settle all disputed issues and

amounts.



                                               -2-

Case 18-13027-t11       Doc 223     Filed 08/20/19     Entered 08/20/19 09:01:29 Page 4 of 9
       (c)     The Mediation Procedure, and Good Faith Participation. The Mediator shall have

authority to control all procedural aspects of the Mediation, including when the Mediation

Parties will meet jointly and/or separately with the Mediator. The Mediator may report to the

Court any willful failure to attend or participate in good faith in the mediation process or

mediation conference. Such failure may result in the imposition of sanctions by the Court.

       3.      Modification of Mediation Procedures and Addition of Mediation Parties.

Different or additional reasonable requirements or procedures for the Mediation may be

established by the Mediator or agreed upon by the Mediation Parties and Mediator. Any party

who participates in the mediation process either voluntarily or by Court order will be bound to

the Mediation Procedures and all provisions of this order as if they were a named Mediation

Party. Furthermore, Mediation Parties added by stipulation or by order of the Court may be

compelled to attend the Mediation by the Mediator.

       4.      Report of Result of the Mediation. After the Mediation concludes, the Mediator

will report to chambers staff whether the Mediation resulted in a settlement.

       5.      Confidentiality. There shall be absolute mediation privilege, and all

communications during the Mediation shall be confidential, protected from disclosure and shall

not constitute a waiver of any existing privileges and immunities, shall not be disclosed to any

third party for any reason, and shall not be used for any purpose other than Mediation.

Submissions to the Mediator shall not be delivered to anyone else without the consent of the

submitting party. Any statements made by the Mediator, any of the Mediation Parties, or other

parties that participate in the mediation process shall not be divulged by any of the participants in

the Mediation (or their attorneys, representatives, or agents) or by the Mediator to the Court or to

any third party. Except for an executed settlement agreement, all records, reports, or other



                                                 -3-

Case 18-13027-t11       Doc 223      Filed 08/20/19     Entered 08/20/19 09:01:29 Page 5 of 9
documents received or made by a Mediator while serving such capacity shall be confidential and

shall not be provided to the Court. The Mediator shall not be compelled to divulge such records,

reports, or other documents or to testify in regard to the Mediation in connection with any

arbitral, judicial or other proceeding, including any hearing held by this Court. Notwithstanding

anything in Federal Rule of Evidence 408 to the contrary, no person may rely on or introduce as

evidence in connection with any arbitral, judicial or other proceeding, including any hearing held

by this Court, any aspect of the Mediation effort, including but not limited to (a) views expressed

or suggestions made by any of the Mediation Parties with respect to a possible settlement of the

Dispute; (b) admissions made by any of the Mediation Parties in the course of the Meditation and

(c) proposals made or views expressed by the Mediator. Nothing in this paragraph, however,

precludes a report to the Court of (i) whether a settlement was reached or (ii) any material

failure on the part of one or more of the Mediation Parties to comply with the party’s obligations

under this order. Further, nothing in this paragraph makes a document or other information

confidential that was received or developed by a Mediation Party without an obligation of

confidentiality that relates to the Mediation. The Mediator and Mediation Parties may agree on

confidentiality provisions in addition to those stated in this Order.

       6.      Discovery. The Mediation Parties shall cooperate in pre-mediation discovery. The

Court shall hold hearings on short notice on any discovery dispute. The Court expects the

Mediation Parties to obtain such information as they may deem reasonable to participate

meaningfully in the Mediation.

       7.      Immunity. The Mediator, as a court appointed mediator, shall be immune from

claims arising out of acts or omissions incident to the Mediator's services rendered in connection

with the Mediation.



                                                 -4-

Case 18-13027-t11        Doc 223     Filed 08/20/19      Entered 08/20/19 09:01:29 Page 6 of 9
       8.      Compliance with Bankruptcy Code and Rules. Nothing in this order shall relieve

any of the Mediation Parties or any other party in interest from complying with applicable

requirements of the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, such as

requirements for obtaining court approval of any compromises of controversies, stipulated stay

relief or adequate protection, or sales of property outside the ordinary course of business.

       9.      Termination of the Mediation Process. Any of the Mediation Parties may at any

time file a motion with the Court to withdraw from the Mediation for cause.

       10.     Compensation of Mediator. The Mediator shall be compensated at the rates

described on the attached Exhibit A (“Fee Schedule”). The Debtor is authorized to deposit in

advance with the Mediator a refundable retainer in the amount of $50,000.00, and the Mediator

is authorized to draw from the retainer the Mediator’s fees and expenses, as invoiced, according

to the Fee Schedule. The Debtor is further authorized to replenish the retainer when requested as

it is depleted, and to pay the Mediator’s fees and expenses as invoiced if they exceed the retainer

balance.

       11.

                                    *** END OF ORDER ***

SUBMITTED BY:
WALKER & ASSOCIATES, P.C.
By: /s/Thomas D. Walker___________
     Thomas D. Walker
     Stephanie L. Schaeffer
     500 Marquette N.W., Suite 650
     Albuquerque, New Mexico 87102
     (505) 766-9272
     twalker@walkerlawpc.com
     sschaeffer@walkerlawpc.com

and


                                                 -5-

Case 18-13027-t11       Doc 223      Filed 08/20/19     Entered 08/20/19 09:01:29 Page 7 of 9
ELSAESSER ANDERSON, CHTD.
By: /s/Ford Elsaesser___________
   Ford Elsaesser
   Bruce A. Anderson
   320 East Neider Avenue, Suite 102
   Coeur d'Alene, ID 83815
   (208) 667-2900
   Fax: (208) 667-2150
   ford@eaidaho.com
   brucea@eaidaho.com
Counsel for Debtor

APPROVED BY:

PACHULSKI STANG ZIEHL & JONES
LLP

By:/s/James I. Stang_
   James I. Stang
   Ilan D. Scharf
   10100 Santa Monica Blvd., #1300
   Los Angeles, CA 90067
   310-277-6910
   310-201-0760 (fax)
   jstang@pszjlaw.com
   ischarf@pszjlaw.com
Counsel for Unsecured Creditors
Committee




                                           -6-

Case 18-13027-t11     Doc 223    Filed 08/20/19   Entered 08/20/19 09:01:29 Page 8 of 9
Case 18-13027-t11   Doc 223   Filed 08/20/19   Entered 08/20/19 09:01:29 Page 9 of 9
